           Case 1:12-cr-00163-DAB Document 42 Filed 08/10/20 Page 1 of 1




 AO 442 (Rev. 11/1 I) Arrest Warrant


                                   UNITED STATES DISTRICT COURT
                                                 for the
                                      Southern District of New York

 UNITED STATES OF AMERICA                               )
                                                        )
 vs.
                                                        ~   Case No. 1:12CR00163
 John Kinnucan                                          )
                                                        )
                                              ARREST WARRANT

 To: Any authorized law enforcement officer

 YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge
 without unnecessary delay John Kinnucan. who is accused of an offense or violation based on
 the following document filed with the court:

 X     Supervised Release Violation Petition

 This offense is briefly described as follows :

 ·oN OR ABOUT MAY 31, 2018, THE SUPERVISED RELEASEE FAILED TO REPORT TO THE U.S. PROBATION
  OFFICE WITHIN 72 HOURS OF HlS RELEASE FROM IMPRISONMENT. CONDITION #1 , GRADE C VIOLATION.



 Date:     ~(U ( > 2P~
                                                                Issuing officer's signature

 City and state:     f..J 'j , tJ'j ,           Honorable Deborah A. Batts, Senior U.S. District Judge
                                                              Printed name and title

                                                     Return
 This warrant was received on (date) 0         /r/! f, and the person was arrested on (date)   7/!<t/vf at
                                                                                                    1
 (city and state)                                                                                       •
                                                                            ~


 Date:
                y/_ )_ 3 / JO                                 Arresting 'fiif;:::'~
 City anJ state: _____,
                     /V . . .          [~cd
                                         ~-                     l r,'c      1--rr-vl~
                                                                 Printed name and title
                                                                                              f«~

  A CERTIFIED COPY
RUB ' . RA
